Name: Council Regulation (EEC) No 2213/78 of 26 September 1978 on the conclusion of the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt
 Type: Regulation
 Subject Matter: European construction;  Africa
 Date Published: nan

 Avis juridique important|31978R2213Council Regulation (EEC) No 2213/78 of 26 September 1978 on the conclusion of the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt Official Journal L 266 , 27/09/1978 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 6 P. 0127 Greek special edition: Chapter 11 Volume 11 P. 0130 Swedish special edition: Chapter 11 Volume 6 P. 0127 Spanish special edition: Chapter 11 Volume 10 P. 0003 Portuguese special edition Chapter 11 Volume 10 P. 0003 COUNCIL REGULATION (EEC) No 2213/78 of 26 September 1978 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt signed at Brussels on 18 January 1977 should be concluded, HAS ADOPTED THIS REGULATION: Article 1 The Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 The President of the Council of the European Communities shall give the notification provided for in Article 51 of the Agreement (2). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1978. For the Council The President J. ERTL (1)OJ No C 133, 6.6.1977, p. 52. (2)The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.